In this proceeding to enforce an order of the State Human Rights Appeal Board, dated April 2, 1970, this court made an order on October 26, 1970 modifying the order of the appeal board and directing respondents, Solomon Click and Jerry Klein, to comply with the order of the appeal board, as so modified. Thereafter petitioner made a motion in this court to punish respondents for civil and criminal contempt for willfully failing to obey said order of this court. On June 3Ó, 1972 this court *653referred the matter to a Special Term of the Supreme Court, Westchester County, for a hearing and report. Such hearing has been held and a report thereon, dated December 27, 1972, has been submitted to this court. Petitioner now moves to confirm the report. The report made findings that (1) when the order of this court dated April 2, 1970 was made, “ respondents were either lessees of the 3 building apartment complex or agents of the fee owner”; (2) respondents “ had notice of the court’s order and were charged with the duty of obedience therewith”; (3) “the testimony at the hearing reveals that the respondents made no attempt to comply with the conditions imposed by the court’s order”; and (4) “by their willful neglect, the respondents failed-in every particular to abide by the terms of the court’s order.” The report then set forth, as a conclusion, that there is no basis 'to adjudge respondents in criminal contempt but that “there is ample basis for a civil contempt adjudication”; and, as a recommendation, “that the respondents should be so adjudged.” Motion granted; report confirmed; respondents are adjudged guilty of civil contempt of court; and they are fined $250 and $74 for petitioner’s costs and expenses, which shall be paid to petitioner. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.